Judgment unanimously affirmed. Memorandum: Supreme Court properly dismissed the habeas corpus petition. The State Board of Parole is clearly autho*927rized to impose special conditions upon a conditional releasee (see, Penal Law § 70.40 [1] [b]; Executive Law § 259-c [2]; § 259-g [1], [2]), and the authority to impose special conditions may be lawfully delegated to a parole officer (see, 9 NYCRR 8003.1 [b]; 8003.2 [l]; 8003.3; People ex rel. Frisbie v Hammock, 112 AD2d 721). Furthermore, the special conditions of release did not have to be filed with the Secretary of State (see, Matter of Williams v Smith, 72 NY2d 939). (Appeal from judgment of Supreme Court, Monroe County, Boehm, J.—habeas corpus.) Present—Dillon, P. J., Callahan, Green, Balio and Davis, JJ.